DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 Response to Arguments
Applicant’s arguments filed on August 13, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on August 13, 2021 has been entered.
The amendment of claims 1, 9 and 10 is acknowledged.
The new claims 11 and 12 are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Villone’155 (US 2015/0324155), and further in view of Kawano’539 (US 2014/0313539) and Kuribara’719 (US 2015/0070719).
     With respect to claim 1, Villone’155 teaches a printing apparatus (Fig.1, item 140) comprising a printer [as shown in Fig.1, the MFD 140 is inherent disclosed with a printer to perform printing (paragraph 24)], the printing apparatus comprising: 
     one or more processers [The MFD 140 shown in Fig.1 is inherent disclosed with one or more processor to perform all of its functions]; and 
     at least one memory coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors [as shown in Fig.1, the MFD 140 is inherent disclosed with a memory to a program to be executed by the one or more processors in to order to allow the MFD to provide the desired functions], cause the printing apparatus to: 
     perform a setting for associating a printer user account for the printing apparatus with a cloud account for the cloud print service, wherein, when the setting is performed, association information associating the printer user account with the cloud account is 
     perform a process of logging in to the printing apparatus based on the printer user account [when a user logs into a MFD, the user’s account is being linked to their Google Driver (could print service) (paragraph 41). Therefore, the process of logging in to the printing apparatus based on the printer user account is consisdered being performed];
     obtaining the cloud account associated with the printer user account of a user who is logged in to the printing apparatus from the predetermined storage area [when a user logs into a MFD, the user’s account is being linked to their Google Driver (could print service) (paragraph 41)]
    Villone’155 does not teach a printing apparatus is configured to acquire a print job from a cloud print service and perform printing based on the acquired print job, read a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a print processing function for each user; and wherein in a case where the read setting state of the user management setting indicates restricting the plurality of image processing functions, a first method is performed, the first method comprising: determining that there is a print job corresponding to the obtained cloud account associated with the printer user account 
     Kawano’539 teaches a printing apparatus is configured to acquire a print job from a cloud print service and perform printing based on the acquired print job [the use select a job from the job list and then cloud server transmits the selected job to the MFP for printing (paragraph 10)],
     reading a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a printing processing unction each user [as shown in Fig.1, the user’s IC card 64 must be read by the reader/writer 66 in order to allow the user 80 to use the printer (paragraph 9). As a result, a setting state of a user management setting to restrict a plurality of image processing functions of the printing apparatus including a printing processing unction each user is considered being read when a user logins to the MFP in order to determine if the user is authenticated to use the functions associated with the MFP]; 
     acquiring the print job corresponding to the cloud account associated with the printer user account [the use select a job from the job list and then cloud server transmits the selected job to the MFP for printing (paragraph 10)].

     The combination of Villone’155 and Kawano’539 does not teach determining that there is a print job corresponding to the obtained cloud account associated with the printer user account without accepting a-2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit 2674 Amendment for Application No.: 16/577949Attorney Docket: 10192362US01user operation after the process of logging in to the printing apparatus is successful, and wherein in a case where the read setting state of the user management setting indicates not restricting the plurality of image processing functions, a second method of printing a print job notified by an event notification in response to receiving the event notification from the cloud print service even when the process of logging in to the printing apparatus has not been performed is performed.
     Kuribara’719 teaches wherein in a case the read setting state of the user management setting indicates not restricting the plurality of image processing functions, a second method of printing a print job notified by an event notification in response to receiving the event notification from the cloud print service even when the process of logging in to the printing apparatus has not been performed [the cloud server transmits the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing when the service mode for cloud printing is enabled and the image forming apparatus has established connection with the cloud server (Fig.6, steps SP1-SP4, paragraphs 89-93)].

     The combination of Villone’155, Kawano’539 and Kuribara’719 does not teach determining that there is a print job corresponding to the obtained cloud account associated with the printer user account without accepting a-2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit 2674 Amendment for Application No.: 16/577949Attorney Docket: 10192362US01user operation after the process of logging in to the printing apparatus is successful.
     Since Villone’155 teaches that when a user logs into a MFD, the user’s account is being linked to their Google Driver (could print service) (paragraph 41) and Kuribara’719 teaches that the printer obtains the print data from the cloud print server to perform printing without user operation after the printer and the cloud print server has established connection (Fig.6, step SP1-S10), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine and to obtain the data from the user’s Google Driver account which associates with the user’s MFD login account for printing without user operation after the user logs into the MFD, and the MFD and the Google Driver has established connection (determining that there is a print job corresponding to the obtained cloud account associated with the printer user account without accepting 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Villone’155, Kawano’539 and Kuribara’719 to determine and to obtain the data from the user’s Google Driver account which associates with user’s MFD login account for printing without user operation after the user logs into the MFD, and the MFD and the Google Driver has established connection (determining that there is a print job corresponding to the obtained cloud account associated with the printer user account without accepting a-2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit 2674 Amendment for Application No.: 16/577949Attorney Docket: 10192362US01user operation after the process of logging in to the printing apparatus is successful) because this will allow the data stored in the Google Driver to be obtained and to be printed more effectively.
     With respect to claim 2, which further limits claim 1,  the combination of Villone’155 and Kuribara’719 does not teach wherein the instruction, when executed by the one or more processor, further cause the printing apparatus to: determine whether the printing apparatus is set such that a user management setting for permitting use of the printing apparatus is used in a case where the process of logging in to the printing apparatus is performed, wherein the printer prints a print job by the first method if it is determined that the printing apparatus is set such that the user management setting is used.  
     Kawano’539 teaches wherein the instruction, when executed by the one or more processor, further cause the printing apparatus to: determine whether the printing apparatus is set such that a user management setting for permitting use of the printing 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Villone’155 and Kuribara’719 according to the teaching of Kawano’539 to enable a user to log-in to the cloud sever from a MFP after the user has log-in to the MFP because this will allow the cloud printing to be executed more effectively. 
     With respect to claim 3, which further limits claim 2, the combination of the combination of Villone’155 and Kawano’539 does not teach wherein the printer prints a -23-10192362US01 print job by the second method if it is determined that the printing apparatus is not set such that the user management setting is used.  
     Kuribara’719 teaches wherein the printer prints a-23-10192362US01 print job by the second method if it is determined that the printing apparatus is not set such that the user management 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Villone’155 and Kawano’539 according to the teaching of Kuribara’719 to allow the cloud server to transmit the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing when the service mode for cloud printing is enabled and the image forming apparatus has established connection with the cloud server because this will allow the jobs associated with the user to be printed more effectively.
     With respect to claim 7, which further limits claim 1, the combination of Villone’155, and Kuribara’719 does not teach wherein if the printing apparatus prints a print job by the first method, the printer prints the print job response to the determining that there is the print job corresponding to the cloud account associated with the printer user account.  
     Kawano’539 teaches wherein if the printing apparatus prints a print job by the first method, the printer prints the print job response to the determining that there is the print job corresponding to the cloud account associated with the printer user account [after the user log-in to the MFP, the user operates the operation panel of the MFP to log-in to the cloud server (paragraph 9). As shown in Fig.4, the print jobs associated with the log-
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Villone’155, and Kuribara’719 according to the teaching of Kawano’539 to enable a user to log-in to the cloud sever from a MFP after the user has log-in to the MFP because this will allow the cloud printing to be executed more effectively. 
     With respect to claim 8, which further limits claim 1, the combination of Villone’155, Kawano’539 and Kuribara’719 does not teach wherein the printer, if printing a print job by the first method, prints a print job notified by an event notification only in a case where the event notification of the cloud account not set to the printing apparatus is received even when the process of logging in to the printing apparatus has not been performed by the login unit.
     Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention that to setup a guest account in a MFP with the restricted operations and the permitted operations, wherein the restricted operations including restricting the guest account to use the cloud printing, and wherein the permitted operation including allowing the guest account to print the local print jobs in monochromatic without requiring to login (wherein the printer, if printing a print job by the first method, prints a print job notified by an event notification only in a case where the event notification of the cloud account not set to the printing apparatus is received even when the process of logging in to the printing apparatus has not been performed 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Villone’155, Kawano’539 and Kuribara’719 to setup a guest account in a MFP with the restricted operations and the permitted operations, wherein the restricted operations including restricting the guest account to use the cloud printing, and wherein the permitted operation including allowing the guest account to print the local print jobs in monochromatic without requiring to login (wherein the printing unit, if printing a print job by the first method, prints a print job notified by an event notification only in a case where the event notification of the cloud account not set to the printing apparatus is received even when the process of logging in to the printing apparatus has not been performed by the login unit) because this will allow the MFP able to be used by all of the user while reserving some desired function to be used by some users.
     With respect to claim 9, it is a method claim that claims how the print apparatus of claim 1 to perform cloud printing.  Claim 9 is obvious in view of Villone’155, Kawano’539 and Kuribara’719 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a print apparatus to perform cloud printing, the process (method) to perform cloud printing is inherent disclosed to be performed by a processor in the print apparatus when the print apparatus performs the operation to perform cloud printing.
     With respect to claim 10, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 10 claims how .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Villone’155 (US 2015/0324155), Kawano’539 (US 2014/0313539) and Kuribara’719 (US 2015/0070719) and further in view of Yamada’090 (US 2014/0033090). 
     With respect to claim 4, which further limits claim 1, the combination of Villone’155, Kawano’539 and Kuribara’719 does not teach wherein the printing apparatus, if printing a print job by the first method, does not inquire of the cloud print service about a print job in a case where the cloud account is not associated with the printer user account that has been used for the process of logging in to the printing apparatus.  
     Yamada’090 teaches teach wherein the printing apparatus, if printing a print job by the first method, does not inquire of the cloud print service about a print job in a case where the cloud account is not associated with the printer user account that has been used for the process of logging in to the printing apparatus [as shown in Fig.8, when a user is being authenticated, the job stored in the printer is being search and then printed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the jobs are being store locally in the printer, the printer does not need to acquire job from the any cloud print service after the printer has authenticated the user to perform printing].  
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Villone’155 (US 2015/0324155), Kawano’539 (US 2014/0313539), Kuribara’719 (US 2015/0070719) and further in view of Nagai’761 (US 2014/0240761).
     With respect to claim 5, which further limits claim 1,  the combination of Villone’155, Kawano’539 and Kuribara’719 does not teach wherein the printer user account includes a plurality of printer user accounts, the cloud account includes a plurality of cloud accounts, and the printing apparatus is able to set one of the user accounts in association with a plurality of the cloud accounts, and wherein the printing apparatus, if printing a print job by the first method, reads a plurality of the cloud accounts associated with the printer user account that has been used for the process of logging in to the printing apparatus, and the printer prints print jobs for the plurality of cloud accounts.  
     Nagai’761 teaches wherein the printer user account includes a plurality of printer user accounts, the cloud account includes a plurality of cloud accounts (Fig.3), and the printing apparatus is able to set one of the user accounts in association with a plurality of the cloud accounts (Fig.6),, and wherein the printing apparatus, if printing a print job by the first method, reads a plurality of the cloud accounts associated with the printer 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Villone’155, Kawano’539 and Kuribara’719 according to the teaching of Nagai’761 to allow a user to register multiple cloud printing services because this will allow the cloud printing operation to be processed more effectively.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Villone’155 (US 2015/0324155), Kawano’539 (US 2014/0313539), Kuribara’719 (US 2015/0070719) and further in view of Amikura’759 (US 2014/0201759).
     With respect to claim 6, which further limits claim 1, the combination of Villone’155, Kawano’539 and Kuribara’719 does not teach wherein the printing apparatus, if printing a print job by the first method, displays a job list of print jobs for the cloud account associated with the printer user account on an operation screen, and prints a print job in response to a printer user instruction for printing after a user selects the print job from the operation screen.  
     Amikura’759 teaches wherein the printing apparatus, if printing a print job by the first method, displays a job list of print jobs for the cloud account associated with the printer user account on an operation screen, and prints a print job in response to a printer user instruction for printing after a user selects the print job from the operation screen (paragraph 69).
.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Villone’155 (US 2015/0324155), and further in view of Kuribara’719 (US 2015/0070719).
     With respect to claim 11, Villone’155 teaches a printing apparatus (Fig.1, item 140) comprising a printer [as shown in Fig.1, the MFD 140 is inherent disclosed a printer to perform printing (paragraph 24)], the printing apparatus comprising: 
     one or more storage devices, wherein association information associating a printer  user account for the printing apparatus with a cloud account for the cloud print service is stored in the one or more storage devices [when a user logs into a MFD, the user’s account is being linked to their Google Driver (could print service) (paragraph 41). Therefore, the user’s printer account is considered being registered with the user’s Google Driver account and then stored in the MFD since without registering the user’s printer account with the user’s Google Driver account and stored in the MFD, the user is not able to access to his/her Google Driver account after logging to the MFD with their printer account]; 
     one or more processers [The MFD 140 shown in Fig.1 is inherent disclosed with one or more processor to perform all of its functions]; and 
     one or more memories coupled to the one or more processors and having stored thereon instructions, which when executed by the one or more processors [as shown in 
     perform a process of logging in to the printing apparatus based on the printer user account [when a user logs into a MFD, the user’s account is being linked to their Google Driver (could print service) (paragraph 41). Therefore, a process of logging in to the printing apparatus based on the printer user account is considered being performed]; 
     obtain the cloud account associated with the printer user account of a user who is logged in to the printing apparatus from the one or more storage devices [when a user logs into a MFD, the user’s account is being linked to their Google Driver (could print service) (paragraph 41). Therefore, the cloud account associated with the printer user account of a user who is logged in to the printing apparatus from the one or more storage devices is considered being obtained in order to access to the user’s Google Driver]; 
     Villone’155 does not teach the printer is configured to acquire a print job from a cloud print service and being capable of performing printing based on the acquired print job; transmit an inquiry request about a print job corresponding to the obtained cloud account associated with the printer user account who is logged in to the printing apparatus, to the cloud print service without accepting a user operation after the process of logging in to the printing apparatus is successful; and in a case where the print job corresponding to the cloud account is found as a result of the inquiry request, acquire the print job corresponding to the cloud account associated with the printer user account.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Villone’155 according to the teaching of Kuribara’719 to allow the cloud server to transmit the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing when the service mode for cloud printing is enabled and the image forming apparatus has established connection with the cloud server because this will allow the jobs associated with the user to be printed more effectively.
     The combination of Villone’155 and Kuribara’719 does not teach transmit an inquiry request about a print job corresponding to the obtained cloud account associated with the printer user account who is logged in to the printing apparatus, to the cloud print service without accepting a user operation after the process of logging in to the printing apparatus is successful; and in a case where the print job corresponding to the cloud account is found as a result of the inquiry request, acquire the print job corresponding to the cloud account associated with the printer user account.
     Since Villone’155 teaches when a user logs into a MFD, the user’s account is being linked to their Google Driver (could print service) (paragraph 41) and Kuribara’719 teaches that the printer obtains the print data from the cloud print server to perform printing without user operation after the printer and the cloud print server has established connection (Fig.6, step SP1-S10), therefore, it would have been obvious to 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Villone’155 and Kuribara’719 to determine and to obtain the data from the user’s Google Driver account with user’s MFD login account for printing without user operation after the user logs into the MFD, and the MFD and the Google Driver has established connection (transmit an inquiry request about a print job corresponding to the obtained cloud account associated with the printer user account who is logged in to the printing apparatus, to the cloud print service without accepting a user operation after the process of logging in to the printing apparatus is successful; and in a case where the print job corresponding to the cloud account is found as a result of the inquiry request, acquire the print job corresponding to the cloud account associated with the printer user 
     With respect to claim 12, which further limits claim 11, Villone’155 does not teach wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: transmit a second inquiry request about a print job corresponding to the printer, to the cloud print service, in a case where an event notification to notify the printing apparatus that a new print job exists is received from the cloud print service, wherein the second inquiry is transmitted regardless of whether a user login function is enabled on the printing apparatus and the inquiry request is transmitted.
     Kuribara’719 teaches wherein the instructions, when executed by the one or more processors, further cause the printing apparatus to: transmit a second inquiry request about a print job corresponding to the printer, to the cloud print service, in a case where an event notification to notify the printing apparatus that a new print job exists is received from the cloud print service (Fig.6, step SP 9), wherein the second inquiry is transmitted regardless of whether a user login function is enabled on the printing apparatus and the inquiry request is transmitted [the cloud server transmits the job notification to the image forming apparatus when a job is available for the said image forming apparatus to perform printing and the said image forming apparatus request the print data from the cloud print server when the service mode for cloud printing is enabled and the image forming apparatus has established connection with the cloud server (Fig.6, steps SP1-SP4, paragraphs 89-93).].

Cited Art
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
      Yamamoto’749 (US 2012/0262749) teaches that an authentication processing portion of an MFP requests user authentication to a server based on user information including at least a user ID input from a mobile terminal apparatus or an operation panel.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674